Granger, J.
The district court found the following-facts-, with some others, not important on this hearing: “First. That the plaintiff, John Groddard, is, .and has been since about 1857, the owner in fee simple if the north half of section number three, in township number ninety-eight., range number twenty-five, in Winnebago county, Iowa, and was such owner at the time of the fall of the meteorite hereinafter referred to. Second. That said land was prairie land, and that the grass privilege for the year 1890 was leased to one James Elickson. Third. That on the second day of May, 1890, an aerolite passed over northern and northwestern Iowa,'* and the aerolite, or fragment of the same, in question in this action, weighing, when replevied, and when produced in court on the trial of this cause, about' sixty-six pounds, fell onto the plaintiff’s land, described above, and buried itself in the ground to a *81depth of three feet, and became imbedded therein at a point about twenty rods from the section line on the north. Fourth. That the day after the aerolite in question fell it was dug out of the ground with a spade by one Peter Hoagland, in the presence of the tenant, Elickson; that said Hoagland took it to his house, and claimed to ow;n same, for the reason that he had found same and dug it up. Fifth. That on May 5, 1890, Hoagland sold the aerolite in suit to the defendant, H. Y. 'Winchell, for one hundred and five dollars, and the same was at once taken possession of by the said defendant, and that the possession was held by him until same was taken under the writ of replevin herein; that the .defendant knew at the time of his purchase that itwas an aerolite, and that it fell on the prairie south of Hoagland’s land. * * * Tenth. I find the value of said aerolite to be one hundred and one dollars ($101) as verbally stipulated in open court by the parties to this action ; that the same weighs about sixty-six pounds, is of a black, smoky color on the outside, showing the effects of heat, and of a lighter and darkish gray color on the inside; that it is an aerolite, and fell from the heavens on the second of May, 1890; that a member of Hoagland’s family saw the aerolite fall, and directed him to it.”
As conclusions of law, the district court found .that the aerolite became a part of the soil on which it fell; that the plaintiff was the owner thereof; and that, the act of Hoagland in removing it was wrongful. It is insisted by the appellant that the conclusions of law are erroneous; that the enlightened demands of the time in which w'e live call for, if not a modification, a liberal construction, of the ancient rule, “that whatever is affixed to the soil belongs to the soil,” or, the more modern statement of the rule, that “a permanent annexation to the soil, of a thing in itself personal, *82makes it a part of the realty.” In behalf of the appellant is invoked a rule alike ancient and of undoubted merit — that of “title by occupancy” — and we are cited to the language of Blackstone, as follows: “Occupancy is the taking possession of those things which before belonged to nobody;” and “whatever movables are found upon the surface of the earth, or in the sea, and are unclaimed by any owner, are supposed •to be abandoned by the last proprietor, and as such are returned into the common stock and mass of things, and therefore they belong, as in a state of nature, to the first occupant or finder.” In determining which of these rules is to govern in this case, it will be well for us to keep in mind the controlling facts giving rise to the different rules, and note wherein, if at all, the facts of this case should distinguish it. The rule sought to be avoided has alone reference to what becomes a part of the soil, and hence belongs' to the owner thereof, because attached or added thereto. It has no reference whatever to an independent acquisition of title, that is, to an acquisition of property existing independent of other property. The rule invoked has reference only to property of this independent character, for it speaks of movables “found upon the surface of the earth or in the sea.” The term “movables” must not be construed to mean that which can be moved, for, if so, it would include much known to be realty; but it means such things as are not naturally parts of earth or sea, but are on the one or in the other. Animals exist on the earth and in the sea, but they are not, in a proper sense, parts of either. If we look to the natural formation of the earth and sea, it is not difficult to understand what is meant by “movables,” within the spirit of the rule cited. To take from the earth what nature has placed there in its formation, whether at the creation or through the natural processes of the acquisition and depletion of its particular parts, *83as we witness it in our daily observations, whether it be the soil proper or some natural deposit, as of mineral ■or vegetable matter, is to take a part of the earth, and not movables.
If, from what we have said, we have in mind the facts giving rise to the rules cited we may well look to the facts of this case 'to properly «'distinguish, it. The subject of the dispute is an aerolite, of about sixty-six pounds’ weight, that “fell from the heavens” on the land of the plaintiff, and was found three feet below the surface. It came to its position in the earth through natural causes. It was one of nature’s deposits, with nothing in its material composition to make it foreign ■or unnatural to the soil. It was not a movable thing “on the earth.” It was in the earth, and in a very significant sense immovable; that is, it was only movable as parts of earth are made movable by the hand of man. Except for the peculiar manner in which it came, its relation to the soil would be beyond ■dispute. It was in its substance, as we understand, a .stone. It was not of a character to be thought of as “unclaimed by any owner,” and, because unclaimed, “supposed to be abandoned by the last proprietor,” as should be the case under the rule invoked by the appellant. In fact, it has none of the characteristics of fhe property contemplated by such a rule.
We may properly note some of the particular «claims of the'appellant. His argument deals with the rules of the common law for acquiring real property, as by escheat, occupancy, prescription, -forfeiture, and alienation, which it is claimed were all the methods known, barring inheritance. We need not question the correctness of the statement, assuming that it has reference to original acquisition, as distinct from acquisitions to soil already owned, by accretion or natural causes. The general rules of the law, by which the owners of riparian titles are made to .lose or gain *84by the doctrine of accretions, are quite familiar. These rules are not, however, of exclusive application to such owners. Through the action of the elements, wind and water, the soil of one man is taken and deposited in the field of another; and thus all over the country, we may say, changes are constantly going on. By these natural causes the owners of the -soil’ are giving and taking as the wisdom of the controlling forces, shall determine. By these operations one may' be affected with a substantial gain, and another by a similar loss. These gains are of accretion,. and the deposit becomes the property of the owner of the soil on which it is made.
A scientist of note has said that from six to seven hundred of these stones fall to our earth annually. If they are, as indicated in argument, departures from other planets, and if among the planets of the solar system there is this interchange, bearing evidence of their material composition, upon what principle of reason or authority can we say that a deposit thus made shall not be of that class of property that it would be- if originally of this planet and in the same situation? If "these exchanges have been going on through the countless ages of our planetary system, who shall attempt to.determine what part of the rocks, and formations of especial value to the scientist, resting in and upon the earth, are of meteoric acquisition, and a part of that class of property designated in argument as “unowned things,” to be the property of the fortunate finder instead of the owner of the soil, if the rule contended for is to obtain? It is not easy to understand why stones or balls of metallic iron, deposited as this was, should be governed by a different rule than obtains from the deposit of boulders, stones, and drift upon our prairies by glacier action; and who' .would contend that these deposits from floating bodies of ice belong, n.ot to the owner of the' *85soil, but to the finder? • Their origin or source may be less mysterious, but they, too, are “telltale messengers” ■from far-off lands, and have value for historic and scientific investigation.
• ■ It is said that the aerolite is without adaptation to the soil, and only valuable for scientific purposes. Nothing in the facts of the case will warrant us in saying that it was not as well adapted for use by the ■owner of the soil as any stone, or, as the appellant is pleased to denominate it, “ball of metallic iron.” That it may be of greater value for scientific or other purposes may be admitted, but that fact has little weight in determining who should be its owner. We. •cannot say that the owner of the soil is not as interested in, and would not as readily contribute to, the great cause of scientific advancement, as the finder, by chance or otherwise, of these silent messengers. This •aerolite is of the value of one hundred and one dollars, .and this fact, if no other, would remove it from uses where other and much less valuable materials would •answer an equally good purpose, and place it in the ■sphere of its greater usefulness.
The rule is cited, with cases for its support, that the finder of lost articles, even where they are found on the property, in the building, or with the personal effects of third persons, is the owner thereof against all the world, except the true owner. The correctness of the rule may be conceded, but its application to the case at bar-is very doubtful. The subject of this controversy was never lost or abandoned, ' Whence it came is not .known, but, under the natural law of its government, it became a part of this earth, and, we think, should be treated as such. It is said by the appellant that this case is unique, that no exact precedent can be found, and that the conclusion must be based largely’ upon new considerations. No similar question has, to our knowledge, been determined in *86a court of last resort. In 15 American and English Encyclopedia of Law, page 388, is the following language: “An aerolite is the property of the owner of the fee upon which it falls. Hence a pedestrian on the highway, who is first to discover such a stone, is not the owner of it; the highway being a mere easement for travel.” It cites the case of Maas v. Amana Society, 16 Alb. Law J. 76, and 13 Irish Law Times, 381, each of which periodicals contains an editorial notice of such a case having been decided in Illinois, but no reported case is to be found. Anderson’s Law Dictionary states the same rule of law, with the same references, under the subject of “Accretions.” In 20 Alb. Law J. 299, is a letter to the «editor from a correspondent, calling attention to a case determined in France, where an aerolite found by a peasant was held not to be the property of the ‘ ‘proprietor of the field,” but that of the finder. These references are entitled, of course, to slight, if any, consideration, the information as to them being too meager to indicate the trend of legal thought.
Our conclusions are announced with some doubts as to their correctness, but they arise not so much from the application of known rules of law to proper facts as from the absence of defined rules for these particular-cases. The interest manifested has induced us to give the case careful thought. Our conclusions seem to us nearest analogous to the generally accepted rules of law bearing on kindred questions, and to subserve the-ends of substantial justice. The question we have discussed is controlling in the case, and we need not consider others.
The judgment of the district court is affirmed.